Hannon, Judge,
dissenting.
I am convinced that for two separate but related reasons exhibit 1 is not sufficient to prove that the previous conviction was invalidated in a separate proceeding; therefore, I must dissent. First, the words of the document relied upon by Lee to prove that the prior conviction was vacated do not state in substance that the prior conviction was invalidated. That order contains a finding that Lee was not informed of his right to a trial by jury and then states, “[T]he Court does not believe the May 17[,] 1991 plea may be used for purposes of enhancement.” This cannot be interpreted as an order setting aside the conviction. In State v. LeGrand, 249 Neb. 1, 11, 541 N.W.2d 380, 387 (1995), the Supreme Court states: “We affirm the denial of LeGrand’s petitions to invalidate the prior convictions . . . .” (Emphasis supplied.) In my view, exhibit 1 does not prove that the prior conviction was invalidated, as I believe LeGrand and its predecessors require. .
Second, I do not believe that an order of a court, at least one of limited, jurisdiction, unaccompanied by the documentation necessary to show how that court’s jurisdiction was invoked, is adequate proof that the order is valid. The evidence necessary to prove in one court that a certain judgment has been rendered or action taken in some other court is not clearly delineated in the cases. 29A Am. Jur. 2d Evidence § 1339 at 738 (1994) states:
A copy of a part of a judicial record is generally inadmissible in evidence; a copy of a judicial record offered in evidence must contain the whole record. A judgment entry alone, unaccompanied by any other part of the record of such judgment or any sufficient explanation *767of its absence, when offered in evidence for a purpose other than to show the fact of its rendition, is inadmissible if an objection is properly made ....
In 7 John H. Wigmore, Evidence in Trials at Common Law § 2110 at 649 (James H. Chadboum rev. 1978), the issue of the necessary contents of a judicial record as evidence is discussed, and in summary the author concludes that “the scope of the copy will depend upon the nature of the issue in hand. No fixed rule can be laid down; the substantive law applicable to the case in hand will have an important bearing.” (Emphasis in original.) To paraphrase Professor Wigmore, I think that the contents of the certified document necessary to prove a particular judicial action depend upon the judicial action sought to be proved. For instance, the Supreme Court held that proof of a prior conviction is properly made by offering into evidence the complaint or information, the judgment rendered on the verdict or plea of guilty, and evidence that the judgment became final. Danielson v. State, 155 Neb. 890, 54 N.W.2d 56 (1952). In my opinion, in order to prove in one court that a conviction of another court has been invalidated, analogous certified documentation must be offered, that is, a copy of the petition to set aside the conviction and documents showing that appropriate notice was given to the State and that a hearing was held, in addition to an intelligible order vacating the previous conviction. The document relied upon by Lee met none of these requirements.